Citation Nr: 1038116	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  08-26 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected panic disorder without agoraphobia. 

2.  Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for right ear hearing loss.

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) or irritable bowel syndrome (IBS) (also claimed as 
acid reflux, hiatal hernia, and other intestinal problems), to 
include as secondary to service-connected panic disorder without 
agoraphobia.

5.  Entitlement to service connection for alcoholism, to include 
as secondary to service-connected panic disorder without 
agoraphobia.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 
2005.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 RO decision, which continued a 50 
percent evaluation for service-connected panic disorder without 
agoraphobia, continued a noncompensable evaluation for service-
connected left ear hearing loss, denied an application to reopen 
a previously denied claim for service connection for right ear 
hearing loss, denied a claim for service connection for GERD or 
IBS, and denied a claim for service connection for alcoholism.

The Board notes that, despite any determination reached by the 
RO, the Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a previously 
denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.  The following decision addresses this 
question with regard to the Veteran's application to reopen his 
previously denied claim for service connection for right ear 
hearing loss.





FINDINGS OF FACT

1.  The Veteran's service-connected panic disorder without 
agoraphobia is manifested by complaints of panic, anxiety, and 
depression.

2.  Audiometric examinations correspond to a Level I hearing loss 
for the left ear.

3.  By a RO decision dated in August 2006, the Veteran's claim 
for service connection for right ear hearing loss was denied on 
the basis that the evidence of record did not reflect that the 
audiometric findings for the right ear met the criteria for 
defective hearing.

4.  Evidence received since the August 2006 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for right ear hearing loss.

5.  The Veteran is not shown by the most probative medical 
evidence of record to have GERD or IBS that is etiologically 
related to a disease, injury, or event in service, to include a 
service-connected disability.

6.  The Veteran's alcoholism is not attributable to military 
service, and the most probative medical evidence of record does 
not reflect that alcoholism is etiologically related to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for a 
panic disorder without agoraphobia have not been met.  See 
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 3.321, 4.130, Diagnostic Code 9412 (2009).

2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  See 38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 
3.383, 3.385, 4.85, 4.86, 4.87 (2009). 

3.  The August 2006 RO decision denying the Veteran's claim of 
service connection for right ear hearing loss is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence sufficient to reopen the Veteran's 
claim for service connection for right ear hearing loss has not 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 

5.  GERD or IBS was not incurred in or aggravated by service, and 
is not proximately due to or the result of any service-connected 
disability.  See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.310 (2009).

6.  Service connection for alcoholism is not warranted.  38 
U.S.C.A. §§ 105(a), 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(m) and (n), 3.102, 3.159, 3.301, 
3.303, 3.304, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A December 2007 VCAA letter fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran 
was aware that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  This letter informed him 
that additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to VA.  
See Pelegrini II, at 120-121.  Additionally, this letter 
described how appropriate disability ratings and effective dates 
were assigned.  

For purposes of evaluating the Veteran's request to reopen his 
claim of entitlement to service connection for right ear hearing 
loss, the Board observes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the Court held that with regard to matters that involve 
a request to reopen a previously denied claim for service 
connection based upon the receipt of new and material evidence, 
in addition to providing notice of the evidence and information 
that is necessary to establish entitlement to service connection, 
VA must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the Court 
determined that in the context of a claim to reopen, the VCAA 
requires that VA must first review the bases for the prior denial 
of record, and then release a notice letter to the Veteran that 
explains the meaning of both 'new' and 'material' evidence, and 
also describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found to 
be insufficiently shown at the time of the prior final VA denial.  
See Kent, supra.

The Board notes that the December 2007 VCAA letter informed the 
Veteran that new and material evidence was needed to substantiate 
his claim to reopen and described what would constitute such new 
and material evidence.  This letter indicated that the Veteran 
had previously been denied service connection for right ear 
hearing loss and was notified of this decision on September 6, 
2006.  This letter specifically explained the bases of the prior 
final denial, and directed the Veteran to submit any new and 
material evidence relating to the fact that audiometric findings 
on VA examination did not meet the criteria for a grant of 
service connection for defective hearing.  Therefore, as the 
Veteran was informed that new and material evidence was needed to 
substantiate his claim to reopen, what would constitute such new 
and material evidence, and the correct bases of the prior final 
denial on the merits, the Board finds that this letter was fully 
compliant with the requirements set forth in Kent v. Nicholson.  
See Kent, supra

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and relevant VA 
and private medical records are in the file.  All records 
identified by the Veteran as relating to these claims have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

With regard to applications to reopen previously denied claims, 
VA's responsibility to assist the Veteran extends to requesting 
evidence from any new source identified by the claimant, and if 
that evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the Veteran with respect to that 
particular claim.  VA does not have a duty to provide the Veteran 
with a VA examination if the claim is not reopened.  The VCAA 
explicitly stated that, regardless of any assistance provided to 
the claimant, new and material evidence must still be submitted 
to reopen a claim.  See 38 U.S.C. § 5103A(f) (West 2002); 
38 C.F.R. § 3.159(c)(4)(C)(iii) (2009).  As discussed above, in 
this case, the RO complied with VA's notification requirements 
and informed the Veteran of the information and evidence needed 
to substantiate his claim to reopen.  Since no new and material 
evidence has been submitted in conjunction with the recent claim, 
an examination would not be required.  

The Board recognizes that the Veteran was afforded a VA 
audiological examination in May 2008.  However, the Board notes 
the case of Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), 
wherein the appellant argued that the Board was obligated to 
reopen his claim because the RO had arranged for an examination, 
and that the examination in question was inadequate.  In that 
decision, the Court held that the Board was not obligated to 
reopen a claim merely because the RO reopened the claim and 
undertook development such as obtaining a new examination or 
opinion.  Thus, although the VA examination conducted during this 
appeal did address the claim of service connection specifically, 
the Board is not obligated to reopen the claim solely as a 
consequence of that development having been conducted.  
Furthermore, in Woehlaert, the Court also held that the adequacy 
of any such examination or opinion is moot if the Board 
determines that new and material evidence has not been presented, 
although the Board must certainly consider the results of such an 
examination or opinion as it would any evidence of record.  Thus, 
even if the VA examination was inadequate, any such inadequacies 
are moot as the Board is finding that new and material evidence 
has not been received to reopen the claim.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination for his GERD and IBS in January 2008 
and a psychiatric examination for his alcoholism in January 2008.  
The examiners reviewed the claims file, conducted the appropriate 
diagnostic tests and studies, noted the Veteran's assertions, and 
provided a rationale for their opinions.  The Board finds these 
examination reports and opinions to be thorough and complete.  
Therefore, the Board finds these examination reports and opinions 
are sufficient upon which to base a decision with regard to these 
claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding 
that when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate).  

With respect to the Veteran's claim for service connection for 
GERD or IBS, the Board notes that the January 2008 VA examination 
focuses on the question of secondary service connection, as 
opposed to direct service connection.  The Board is aware that 
Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to 
obtain a medical nexus opinion where the claimant has been 
diagnosed as having tinnitus and has proffered competent lay 
evidence of continuous symptoms of the disorder since his 
discharge from service.  Here, however, the Veteran has not 
proffered lay statements indicating that he has had continuous 
symptoms of GERD or IBS since his active duty.  Thus, as there is 
no competent medical evidence suggesting a direct association 
between his current disabilities and his active duty service, and 
no lay evidence as to the continuity of symptoms since service, 
the Board finds that a new VA examination or opinion specifically 
addressing direct service connection is not warranted for this 
claim.

With respect to the Veteran's claim for service connection for 
alcoholism, the January 2008 VA examination also focuses on the 
question of secondary service connection, as opposed to direct 
service connection.  However, as will be discussed below, service 
connection for alcoholism cannot be granted on a direct basis as 
a matter of law.  As such, a new VA examination or opinion 
specifically addressing direct service connection is not 
warranted for this claim.

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the Veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

With regard to the Veteran's left ear hearing loss claim, the RO 
provided the Veteran with an audiological examination most 
recently in May 2008.  With regard to his panic disorder without 
agoraphobia claim, the RO provided the Veteran with a psychiatric 
examination most recently in January 2008.  There is no objective 
evidence indicating that there has been a material change in the 
severity of the Veteran's service-connected left ear hearing loss 
or panic disorder without agoraphobia since he was last examined.  
See 38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95.  The examiners reviewed the claims file and 
thoroughly interviewed and examined the Veteran.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds these 
examination reports to be thorough and consistent with 
contemporaneous medical records.  Thus, the Board concludes that 
the examinations in this case are adequate upon which to base a 
decision with regard to the Veteran's claims for increased 
evaluations.  While the Board acknowledges the assertion in the 
February 2008 notice of disagreement (NOD) that the January 2008 
VA psychiatric examination was not competent or adequate, the 
Board finds no evidence to support this vague assertion.   

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

For any disability which is proximately due to, or results from, 
another disease or injury for which service connection has been 
granted shall be considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice- connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  If 
two disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).

The Veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2009).  But where service 
connection has already been established, and increase in the 
disability rating is at issue, it is the present level of the 
disability that is of primary concern.  See Francisco v.  Brown, 
7 Vet. App. 55 (1994).  However, in such cases, when the factual 
findings show distinct time periods during which a claimant 
exhibits symptoms of the disability at issue and such symptoms 
warrant different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14 (2009).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability. 
 See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected panic disorder without agoraphobia. 

The Veteran is seeking entitlement to an evaluation in excess of 
50 percent for service-connected panic disorder without 
agoraphobia.

The Board notes that the Veteran's service-connected panic 
disorder without agoraphobia is evaluated under Diagnostic Code 
9412.  The regulations establish a general rating formula for 
mental disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9412 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are 
a scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also, Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF 
score is, of course, just one part of the medical evidence to be 
considered and is not dispositive.  The same is true of any 
physician's statement as to the severity of a disability.  It 
remains the Board's responsibility to evaluate the probative 
value of any doctor's opinion in light of all the evidence of 
record.  

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the currently 
assigned 50 percent evaluation adequately compensates the Veteran 
for his service-connected panic disorder without agoraphobia.  A 
higher rating is not warranted. 

The Board notes that the Veteran underwent a VA psychiatric 
examination most recently in January 2008.  The examiner reviewed 
the claims file.  The Veteran reported that he is no longer with 
his fiancé, and he does not have any children.   He has 2 dogs.  
His neighbor takes care of his dogs when he is away.  The Veteran 
reported that he saw his brother and sister the day prior when 
they all played Nintendo Wii.  The Veteran reported that the past 
week he is trying to get back focused on seeing his family.  The 
Veteran reported that he had been keeping to himself more for the 
past several months.  The Veteran reported one good friend that 
he talks to fairly frequently.  The Veteran also has one other 
friend with whom he associates.  The Veteran reported that he 
likes to snow ski and play poker.  In the summer, he works around 
the house or will help out many of his family members.  The 
Veteran reported an incident the previous fall where he shot a 
weapon in the house.  His girlfriend had just broken up with him 
and work was stressful.  The Veteran reported that he was at the 
crisis center in Lincoln just prior to inpatient alcohol 
rehabilitation in the fall of 2007.  He stated he was suicidal or 
homicidal.  Upon physical examination, it was noted that the 
Veteran was clean and appropriately dressed.  His psychomotor 
activity and speech were noted as unremarkable.  His attitude 
toward the examiner was cooperative, friendly, and attentive.  
His affect was constricted and his mood was anxious.  He was 
noted as having some short attention span disturbance.  His 
orientation was intact as to person, time, and place.  His 
thought process and thought content were unremarkable.  He had no 
delusions or hallucinations.  He understands the outcome of his 
behavior.  The Veteran reported sleep problems.  It was noted 
that he did not have inappropriate behavior or 
obsessive/ritualistic behavior.  He reported panic attacks 1 to 2 
times per week.  The Veteran denied homicidal and suicidal 
thoughts.  He was noted as having good impulse control.  However, 
he also reported episodes of violence.  He is able to maintain 
minimum personal hygiene.  The Veteran's remote, recent, and 
immediate memory were noted as normal.  The examiner noted that 
the Veteran had missed some work in the past year due to mental 
illness and substance abuse.  The Veteran reported that he had 
not really worked since Christmas 2007.  However, he stated that 
he was really laid off due to lack of work.  The Veteran reported 
that he got a call that day and would commence work the following 
Thursday.  The Veteran was diagnosed with panic disorder without 
agoraphobia and alcohol dependence continuous.   The examiner 
noted that the Veteran's panic disorder without agoraphobia 
remains essentially the same as when seen previously.   The 
Veteran was assigned a GAF score of 52.      

Additionally, the Board has reviewed the Veteran's relevant VA 
and private treatment records.  In a September 2007 VA treatment 
record, the Veteran was noted as having fair hygiene and 
grooming.  He was also noted as having relevant and spontaneous 
speech, logical and goal-directed thought processes, relevant 
thought content, and fair insight.  The examiner noted no 
suicidality or homicidality.  In a separate September 2007 VA 
treatment record, the Veteran reported signs and symptoms of 
depression, including change in appetite/not eating, sleep 
disturbance, and lack of motivation/energy.  He denied thoughts 
of harming himself or others.  His mood and affect were noted as 
depressed.  His motor behavior was noted as slow/retarded, and he 
was assigned a GAF score of 55.  In a another September 2007 VA 
treatment record, the Veteran reported that he found it difficult 
to contain himself at times and his anger flares up.  He reported 
that this only happens when he is provoked excessively.  In an 
August 2007 VA treatment record, the Veteran was noted as having 
a GAF score of 60.  In a separate August 2007 VA treatment 
record, the Veteran was transported to the crisis center after 
discharging a weapon.  He denied thoughts of harming himself or 
others.  In a November 2006 VA treatment record, the Veteran 
reported significant difficulty with anxiety and nervousness in 
the evening and at nighttime.  He denied any intent or plan of 
self-harm or harm to others.  The Veteran was noted as having 
mild psychomotor retardation, slow speech with an affect showing 
fair range, no gross cognitive deficits, and goal-directed 
thought process with no signs of distress.  In a July 2006 VA 
treatment record, the Veteran reported isolated episodes of 
irritability.  

The Board has also considered the Veteran's lay assertions.  
Specifically, it was asserted in the February 2008 NOD that the 
Veteran constantly looks out the window to always know what is 
going on in his neighborhood and to make sure no one is coming to 
his house.  It was reported that he has memory difficulties and 
panic attacks on a nearly constant basis.  However, at other 
times, he is not bad at all.  It was further asserted that he was 
having a good day at the examination.

Upon thorough review and consideration of the aforementioned 
medical and lay evidence, the Board concludes that the 
preponderance of the evidence is against granting a rating in 
excess of 50 percent for Veteran's panic disorder without 
agoraphobia.  It is true that the file reflects that the Veteran 
has complained of panic, depression, and stress related to his 
job.  However, the medical evidence of record does not reflect 
that the Veteran has obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; or the inability to establish and 
maintain effective relationships.  

The Board recognizes that the Veteran's representative reported 
in the February 2008 NOD that the Veteran has panic attacks on a 
nearly constant basis.  However, this assertion is simply not 
supported by the medical evidence of record.  To the extent that 
it has been argued that the Veteran was having a good day at the 
examination, the Board notes that all of the Veteran's treatment 
records have been considered in evaluating his claim, not simply 
his VA examination report, and the medical evidence does not 
reflect near-continuous panic affecting the ability to function 
independently, appropriately and effectively.  

Further, the Board recognizes that the Veteran reported at the 
January 2008 VA examination that he had been suicidal or 
homicidal the previous fall.  However, the record also reflects 
that the Veteran has denied suicidal or homicidal ideation on 
several occasions throughout his VA treatment records.  Given the 
isolated nature of his report in contrast to the more numerous 
denials of such manifestations by the Veteran, and the fact that 
his psychiatric disability is otherwise shown to manifest 
symptoms supporting a 50 percent rating, the Board concludes that 
his disability more closely approximates the criteria for no more 
than a 50 percent evaluation.  38 C.F.R. § 4.7 (2009).
In addition, in rendering this decision, the Board has taken into 
account that the Veteran's GAF score has been recorded at a 52, 
55, and 60.  See VA examination report, January 2008; VA 
treatment records, August 2007 and September 2007.  According to 
the GAF scale, scores ranging from 51 to 60 can reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  See DSM-IV at 47.  Upon review of the symptoms 
reported in the Veteran's VA medical records and examination 
report, the Board finds that the Veteran's moderate symptoms are 
adequately rated under his current 50 percent evaluation. 

In rendering this determination, the Board notes that the Veteran 
asserted in the February 2008 NOD that VA does not adequately 
address whether he has posttraumatic stress disorder (PTSD).  
However, the Board notes that the Veteran was recently denied 
service connection for PTSD in a June 2009 rating decision, and 
that decision was not appealed.  As such, the Board lacks 
jurisdiction over that claim, and need not address the Veteran's 
contentions regarding symptoms related to claimed PTSD in 
evaluating the Veteran's service-connected panic disorder without 
agoraphobia.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

The Board notes that it was acknowledged at the January 2008 VA 
examination that the Veteran had missed some work in the prior 
year due to mental illness and substance abuse.  However, with 
respect to the first prong of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular evaluation for the service-connected panic 
disorder without agoraphobia is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disorder with the established criteria shows that the rating 
criteria reasonably describe the Veteran's disability level and 
symptomatology.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.  The Board, 
therefore, has determined that referral of this case for extra-
schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  See Hart, supra.

2.  Entitlement to a compensable evaluation for service-connected 
left ear hearing loss.

The Veteran's service-connected left ear hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric designations 
assigned based on audiometric test results.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), together 
with the average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 
Hertz.  To evaluate the degree of disability of service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  See 38 
C.F.R. § 4.85 (2009).

The current rating criteria include an alternate method of rating 
exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 
(puretone threshold of 55 decibels or more at 1000, 2000, 3000, 
and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz).  

Pursuant to regulation, if impaired hearing is service-connected 
in only one ear, in order to determine the percentage evaluation 
from Table VII, the nonservice- connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I, subject to 
the provisions of § 3.383 of this chapter.  38 C.F.R. § 4.85(f) 
(2009).

The Board notes that the claims file contains a VA audiological 
report from May 2008.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
10
10
30
15
LEFT
10
15
30
25
The average decibel loss was 16.25 for the right ear and 20 for 
the left ear.  Speech recognition ability was 96 percent 
bilaterally.  According to 38 C.F.R. § 4.85, this examination 
results in the assignment of a hearing acuity of Level I for the 
left ear.  Noting that a Level I is assigned to the Veteran's 
nonservice-connected right ear under 38 C.F.R. § 4.85(f), a Level 
I for the left ear and a Level I for the right ear warrants a 0 
percent rating for the Veteran's service-connected left ear under 
Table VII of 38 C.F.R. § 4.85.  

The Board has reviewed the Veteran's recent VA treatment records.  
However, none of the recent treatment records contain audiometric 
findings. 

While the Board is sympathetic to the difficulties the Veteran 
experiences as a result of his disability, his claim primarily 
hinges on a mechanical application of specifically defined 
regulatory standards.  The Board is bound by the very precise 
nature of the laws governing evaluations of hearing loss 
disability.  

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where scheduler evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the rating criteria for hearing loss were 
last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 
(May 11, 1999).   In forming these revisions, VA sought the 
assistance of the Veteran's Health Administration (VHA) in 
developing criteria that contemplated situations in which a 
Veteran's hearing loss was of such a type that speech 
discrimination tests may not reflect the severity of 
communicative functioning these Veterans experienced or that was 
otherwise an extreme handicap in the presence of any 
environmental noise, even with the use of hearing aids.  VHA had 
found through clinical studies of Veterans with hearing loss that 
when certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with amplification 
of the sounds does not always reflect the extent of impairment 
experienced in the ordinary environment.  Id.  The decibel 
threshold requirements for application of Table VIA were based on 
the findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life industrial 
setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the 
Board finds that functional impairment due to hearing loss that 
is compounded by background or environmental noise is a 
disability picture that is considered in the current schedular 
rating criteria.  

Thus, the Board determines that the Veteran's complaints of 
hearing difficulty have been considered under the numerical 
criteria set forth in the rating schedule.  The Board determines 
that the schedular rating criteria adequately contemplate the 
Veteran's symptomatology, and that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is 
not for application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has 
been considered and is not for application.  See Hart, supra.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for right ear hearing loss.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's claim of entitlement to service connection for right 
ear hearing loss.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
submitted.  

The Board notes that the Veteran was initially denied service 
connection for right ear hearing loss in an August 2006 RO 
decision.  Rating actions are final and binding based on evidence 
on file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) (2009).  
The claimant has one year from notification of an RO decision to 
initiate an appeal by filing NOD with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2009).   The 
Veteran was notified of the August 2006 RO decision via a 
September 6, 2006, letter.  He did not file a timely appeal.  
Therefore, the August 2006 RO decision became final.  See 38 
U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which 
has been denied by a final decision, the claimant must present 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since the 
time that the claim was finally disallowed on any basis.  See 
Evans v. Browns, 9 Vet. App. 273 (1996).  When determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is presumed.  See Justus v. Principi, 3 
Vet. App. 510 (1992).

The basis for the August 2006 denial was that the evidence of 
record did not reflect that the audiometric findings for the 
right ear met the criteria for defective hearing.  At the time of 
this denial, service treatment records, VA and private medical 
records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of the 
Veteran's statements and VA medical records and examination 
reports.

With regard to the VA medical records and examination reports 
submitted since the August 2006 rating decision, the Board notes 
that these records do not reflect that the Veteran's right ear 
meets the VA criteria for defective hearing.  

VA has specifically defined what is meant by a "disability" for 
the purposes of service connection.  See 38 C.F.R. § 3.385 
(2009).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent."
Specifically, the Board notes that these newly submitted records 
include a May 2008 VA audiological examination report.  Upon 
examination, the Veteran's speech recognition score for the right 
ear was not recorded at less than 94 percent.  The auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz was not recorded at 40 decibels or greater.  Furthermore, 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz were not recorded at 26 
decibels or greater.  As such, the VA criteria for hearing loss 
of the right ear were not met.  

Therefore, while this evidence is new, it is not deemed to be 
material in that it does not relate to an unestablished fact 
necessary to substantiate the claim.  No other newly submitted 
medical records or examination reports contain audiometric 
findings.  Therefore, no reasonable possibility of substantiating 
the claim has been shown and these records will not be considered 
new and material for the purpose of reopening this claim.

With regard to the Veteran's lay statements asserting that he has 
right ear hearing loss, the Board finds that these statements are 
duplicative of evidence previously submitted, as the Veteran has 
repeatedly asserted that he has a bilateral hearing loss 
disability.  Therefore, this evidence cannot be considered new in 
that it essentially duplicates evidence that has already been 
considered by the RO and the Board in previous final decisions.  
Thus, the Veteran's statements are not deemed to be "new and 
material evidence" as they do not raise a reasonable possibility 
of substantiating the claim.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  

Although the Board is sympathetic to the Veteran's health 
difficulties, no new and material evidence has been received 
sufficient to reopen his claim.  Until the Veteran meets the 
threshold burden of submitting new and material evidence 
sufficient to reopen his claim, the benefit of the doubt doctrine 
does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

4.  Entitlement to service connection for GERD or IBS (also 
claimed as acid reflux, hiatal hernia, and other intestinal 
problems), to include as secondary to service-connected panic 
disorder without agoraphobia.

The Veteran is seeking entitlement to service connection for GERD 
and IBS.  Specifically, the Veteran asserted in a November 2007 
statement that he has a gastrointestinal condition, to include 
GERD, acid reflux, hiatal hernia, and any other intestinal 
problem as directly related to service or as secondary to a 
psychiatric condition/PTSD.

A review of the Veteran's service treatment records reveals that 
the Veteran sought treatment for diarrhea, vomiting, and 
abdominal cramping in July 2002.  He was diagnosed with viral 
gastroenteritis. 

With regard to a current disability, the Board notes that the 
Veteran underwent a VA examination in January 2008.  The examiner 
reviewed the claims file.  The Veteran reported an onset of 
gastrointestinal symptoms after diagnosis of a panic disorder.  
The Veteran believes these symptoms are secondary to his panic 
disorder.  He reported weekly panic attacks that require use of 
prescription of Xanax.  The Veteran reported episodes of 
heartburn, indigestion, regurgitation, and  burning gastric pain 
3 to 4 times per week.  The Veteran reported that he either 
drinks a glass of milk or uses over the counter antacids with 
good relief of symptoms.  For the past 12 months, he has had a 
consistent change in both form and frequency of bowel movements.  
This change is accompanied by increased gas, bloating, and 
abdominal distention.  Upon examination, the Veteran was 
diagnosed with GERD and IBS.  The examiner concluded by stating 
that the Veteran's GERD and IBS are not caused or a result of his 
service-connected panic disorder without agoraphobia.  She stated 
that, according to 'Up To Date', the primary event in the 
pathogenesis of GERD is movement of gastric juice from the 
stomach into the esophagus.  The antireflux barrier at the 
gastroesophageal junction is anatomically and physiologically 
complex and vulnerable to several potential mechanisms of reflux.  
The three dominant pathphysiologic mechanisms causing 
gastroesophageal junction incompetence are:  transient lower 
esophageal sphincter relaxations (tLESRs), a hypotensive lower 
esophageal sphincter (LES), and anatomic disruption of the 
gastroesophageal junction, often associated with a hiatal hernia.  
Additionally, the examiner noted that a review of the medical 
literature indicates that the predominant theory regarding the 
pathophysiology of IBS is altered gastrointestinal motility, 
although there is no definitive physiologic or psychologic 
abnormality that is specific to IBS.  'Up To Date' also notes 
that many patients with IBS who present to a tertiary referral 
center exhibit increased anxiety, depression, phobias, and 
somatization.  These patients rarely meet the criteria for a 
major psychiatric diagnosis.  However, patients with IBS symptoms 
who do not seek medical attention are indistinguishable 
psychologically from healthy controls.  The implication of these 
observations is that psychiatric distress may influence the 
experience of IBS but does not cause the symptoms.  Thus, the 
psychiatric disease of panic disorder without agoraphobia does 
not cause either the GERD nor the IBS.  Further, neither the GERD 
nor the IBS is permanently aggravated by the panic disorder 
without agoraphobia as both conditions occur independently and 
without influence of the symptoms of panic disorder.

At an August 2006 VA general medical examination, the examiner 
noted no gastrointestinal symptoms.   

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Currently, there is no lay or medical evidence of record 
indicating that the Veteran had GERD or IBS in service.  The 
Board notes that the Veteran was treated for an isolated incident 
of  viral gastroenteritis.  There is no indication that this 
incident was indicative of GERD or IBS.  Additionally, no medical 
opinion has related a current diagnosis of GERD or IBS directly 
to service.  Thus, the Veteran's claim fails on a direct basis.  
See Shedden, supra. 

The Board acknowledges that the January 2008 VA opinion addressed 
the issue of secondary service connection, as opposed to direct 
service connection.  However, it appears that the Veteran's 
primary claim is that involving secondary service connection.  
Moreover, the medical evidence of record does not reflect that 
the Veteran has had a continuity of symptoms since service.  The 
Veteran's service treatment records reflect an isolated incident 
of stomach-related problems in July 2002.  He was treated for and 
diagnosed with viral gastroenteritis.  There is no indication in 
the medical evidence of record that the Veteran had any other 
stomach-related problems for the duration of his active duty or 
that this isolated incident was anything more than viral 
gastroenteritis.  

In this regard, the Board notes the case of Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), wherein the Court held that 
the Board is not obligated to investigate all possible theories 
of entitlement.  In reaching that conclusion, the Court observed 
that the duty to provide a medical examination as to whether a 
particular theory of service connection has merit is explicitly 
limited to situations where there is already some evidence in the 
record of a current disability and some evidence that indicates 
that the disability may be associated with the claimant's 
military service.  38 U.S.C. § 5103A(d)(2)(B).  The Court 
determined that, had Congress had wanted the Secretary to 
automatically provide an examination on all possible theories, § 
5103A would not read the way it does.  In this regard, the Court 
concluded that, if the evidence is insufficient to reach the low 
threshold necessary to trigger the duty to assist, see McLendon, 
then any failure to discuss the theory is not prejudicial.

In this case, the Veteran has not asserted that he has had a 
continuity of lay symptomatology since his active duty service.  
Therefore, as the claims file contains no probative medical 
opinions relating the Veteran's current GERD or IBS to his active 
duty service and no lay assertions of a continuity of 
symptomatology since service, service connection is not warranted 
for GERD or IBS on a direct basis, and there was no error in the 
VA examiner failing to address the matter.  

With regard to granting service connection on a secondary basis, 
the Board notes that the only probative medical opinion of record 
on the matter specifically reflects that the Veteran's GERD and 
IBS were not caused or aggravated by his panic disorder without 
agoraphobia.  As such, service connection cannot be granted for 
GERD or IBS secondary to a panic disorder without agoraphobia.  

The Board acknowledges the Veteran's contention that his GERD or 
IBS is secondary to his service-connected panic disorder without 
agoraphobia.  However, the persuasive medical evidence of record 
does not support this contention.  The Veteran can attest to 
factual matters of which he had first- hand knowledge.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  While the Veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  
Therefore, the Board places far more weight on the competent 
medical opinion discussed above than on the Veteran's lay 
contentions.  Likewise, while it is argued that medical 
literature provided by the Veteran is supportive of the claim for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular Veteran's own 
case, and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for GERD or IBS must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

5.  Entitlement to service connection for alcoholism, to include 
as secondary to service-connected panic disorder without 
agoraphobia.

The Veteran is seeking entitlement to service connection for 
alcoholism.  Specifically, the Veteran asserted in a November 
2007 statement that he has alcoholism as secondary to a 
psychiatric condition/PTSD.  The Veteran reported that he has 
been an alcoholic since near the end of his service and believes 
that he has PTSD which triggered his alcohol dependence.  

A review of the Veteran's service records reflects that the 
Veteran was noted in a September 2001 service record as receiving 
a 'DWI' approximately 3 years prior. 

With regard to a current disability, the Board notes that the 
Veteran underwent a VA examination in January 2008.  The examiner 
reviewed the claims file.  The examiner noted that the Veteran 
was cited for a DUI in September 2007.  The examiner took note of 
the Veteran's description of his marital and family 
relationships, his social relationships, and his activities and 
leisure pursuits.  The Veteran reported that he has been sober 
now for one week.  The prior week he was consuming alcohol and 
drank about 2.5 pitchers.  The Veteran was in ETOH TX inpatient 
at Grand, Island VA.  The Veteran successfully graduated from 
that program.  Upon examination and interview of the Veteran, the 
examiner diagnosed the Veteran with a panic disorder without 
agoraphobia and alcohol dependence continuous.  The examiner 
further noted that the Veteran's panic disorder without 
agoraphobia does not cause or aggravate the polysubstance 
dependence.  There is no use to for just symptom alleviation, but 
rather this is a pattern of use of dependence.  The research 
reviewed does not support alcohol dependence as secondary to the 
panic disorder without agoraphobia.  

A review of the available VA and private treatment records 
reveals that the Veteran has sought treatment for alcohol 
dependence.  In an October 2007 VA treatment record, the Veteran 
reported that he started using cannabis at the age of 12 and 
alcohol at the age of 16.  The Veteran reported that he consumed 
alcohol moderately since the age of 16, with the exception of 
while he was in the military where he drank every day.  He 
reported that his alcohol use "calmed down a lot" after he 
exited the military. 

The Board notes that alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the intentional 
use of prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances other 
than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 
3.301 (2009).

The controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service, but no compensation 
shall be paid if the disability was the result of the person's 
own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  With respect to 
alcohol and drug abuse, section 8052 of the Omnibus Budget 
Reconciliation Act (OBRA) of 1990, Public Law No. 101-508, § 
8052, 104 Stat. 1388, 1388-351, prohibits, effective for claims 
filed after October 31, 1990, payment of compensation for a 
disability that is a result of a Veteran's own alcohol or drug 
abuse.  See 38 U.S.C.A. § 1131 (2009).

Section 8052 also amended 38 U.S.C. § 105(a) to provide that, 
with respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to have 
been incurred in line of duty if the injury or disease was a 
result of the person's own willful misconduct, including abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 
3.1(m), 3.301 (2009).

The corresponding regulations provide that alcohol abuse and drug 
abuse, unless they are a "secondary result" of an "organic 
disease or disability," are considered to be "willful 
misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2009).  
The isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2009).

With regard to granting service connection on a direct basis, the 
Board notes that service connection for alcoholism on a direct 
basis is prohibited under law, as being of misconduct origin.  38 
C.F.R. § 3.301 (2009).  Therefore, service connection for 
alcoholism is denied on a direct basis as a matter of law.

With regard to granting service connection on a secondary basis, 
the Board notes that the only medical opinion of record on the 
matter specifically reflects that the Veteran's panic disorder 
without agoraphobia does not cause or aggravate the Veteran's 
polysubstance dependence.  As such, service connection cannot be 
granted for alcoholism secondary to his panic disorder without 
agoraphobia.

The Board acknowledges the Veteran's contention that his 
alcoholism is secondary to his service-connected panic disorder 
without agoraphobia.  However, the persuasive medical evidence of 
record does not support this contention.  As noted, the Veteran 
can attest to factual matters of which he had first- hand 
knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, the Board again places far more weight on the 
competent medical opinion discussed above than on the Veteran's 
lay contentions.  Likewise, while it is argued that medical 
literature provided by the Veteran is supportive of the claim for 
service connection, the Board finds that such generic texts, 
which do not address the facts in this particular Veteran's own 
case, and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality.  Sacks v. 
West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for alcoholism must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to an evaluation in excess of 50 percent for service-
connected panic disorder without agoraphobia is denied. 

Entitlement to a compensable evaluation for service-connected 
left ear hearing loss is denied.

As new and material evidence has not been received regarding the 
claim of entitlement to service connection for right ear hearing 
loss, the Veteran's claim is not reopened, and the appeal is 
denied.

Entitlement to service connection for GERD or IBS (also claimed 
as acid reflux, hiatal hernia, and other intestinal problems), to 
include as secondary to service-connected panic disorder without 
agoraphobia is denied.

Entitlement to service connection for alcoholism, to include as 
secondary to service-connected panic disorder without agoraphobia 
is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


